Case 2:16-cv-02805-MCA-LDW Document 184 Filed 04/01/19 Page 1 of 1 PageID: 4608

 Michael T.G. Long           One Low enstein Drive
 Partner                     Roseland, New Jersey 07068

                             T: 973 422 6726
                             F: 973 422 6727                   April 1, 2019
                             E: m long@lowenstein.com


 By ECF

 Hon. Leda Dunn Wettre
 United States District Court for the
  District of New Jersey
 Martin Luther King Building &
  U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07101


           Re:                                     ,
                 Civil Action No. 16-2805 (MCA) (LDW)

 Dear Judge Wettre:

 We write on behalf of Lead Plaintiff, with the consent of Defendant Perrigo.

 On March 11, 2019, Lead Plaintiff filed a letter (D.E. 180) that attached as Exhibit A (D.E. 180-

 Protective Order entered by this Court, Lead Plaintiff filed the letter and exhibits under
 temporary seal with the intention of filing a motion to seal Exhibit A. Since that time, Lead
 Plaintiff and Perrigo have conferred and reached an agreement that Exhibit A does not need to be
 under seal. Accordingly, Lead Plaintiff will not be filing a motion to seal Exhibit A (D.E. 180-1).

 Ho

 (D.E. 180). While the Parties disagree about whether that information is confidential, in the spirit
 of compromise, Lead Plaintiff has agreed to file a redacted copy of that letter, attached here. For

 accompanying exhibits.


 Respectfully submitted,

 /s/ Michael T.G. Long

 Michael T.G. Long
